EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on 1/6/2022.

The application has been amended as follows: 
Cancel claims 1, 2, 4, 5 and 8-11.
Add new claims:
12. (New) A method for manufacturing a hologram pattern, the method comprising:
	immersing a plating specimen in a plating tank containing a plating solution and applying a voltage to the plating specimen to form a plating layer on the surface of the plating specimen;
	creating a pattern on the plating specimen including a hologram pattern on the surface of the plating layer, 
wherein the hologram pattern is created by irradiating a laser on the surface of the plating layer to remove a portion of the plating layer,
wherein the laser is a pulse laser and has a pulse length of 5 ns to 30 ns,
wherein the pulse laser has a frequency of 500 kHz to 1,000 kHz, and
wherein irradiating the surface of the plating layer to create the hologram pattern comprises forming an unevenness in the surface of the plating layer that is repeated in parallel and an interval of the unevenness is 0.05 µm to 1 µm.
13. (New) The method of claim 12, wherein the plating solution is at least one selected from the group consisting of a nickel electroplating solution, a cobalt electroplating solution, a black nickel electroplating solution, a silver electroplating solution, a gold electroplating solution and a rhodium electroplating solution.
14. (New) The method of claim 12, further comprising forming a color layer wherein the color layer is formed on the surface of the plating specimen having the hologram pattern thereon.
15. (New) The method of claim 14, wherein the color layer is formed by color plating and includes at least one selected from the group consisting of a gold plating layer, a black nickel plating layer, a chrome plating layer, a rose-gold plating layer and a combination thereof.
16. (New) The method of claim 12, wherein the plating solution is a nickel electroplating solution and contains nickel sulfamic acid of 400 g to 600 g and nickel chloride of 40 g to 60 g in 1 liter of the plating solution.
17. (New) The method of claim 12, wherein the plating layer has a thickness of 7 µ to 100 µm.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The pulse length, pulse frequency and interval of unevenness of the hologram pattern overcomes the prior art of record.
The closest art is US 2013/0323433 of Lee, however, Lee does not disclose the specifics of the laser or interval produced in forming the hologram pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759